DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 16095099, filed on 2018-10-19.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2020-12-17 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The Examiner is aware of U.S. Patent No. 10979429 (corresponding to parent application 16095099).  The Examiner does not find that the instant claims in their present state are obvious over the claims of the parent application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claim 1 recites the limitations “one terminal serial number (IMEI)” and “updated terminal serial numbers (IMEI*)”, and it is unclear how much patentable weight to give the limitations.  In particular, IMEI is an acronym for a very specific serial number – the International Mobile Equipment Identity, whereas a “terminal serial number” encompasses a wide variety of terminal identifiers that might not even uniquely identify the terminal.  Because IMEI is a very specific identifier in parenthesis following the broader, generic terminal serial number, it’s unclear how narrowly the claim limitation should be interpreted and how much patentable weight IMEI should be afforded.  Claims 2, 3, 5-8, and 11-15 are rejected under a similar rationale.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claim 1 recites the limitation “an updated terminal serial numbers”, and the plural form “numbers” combined with the singular article “an” renders unclear whether the expression is singular or plural.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claims 11-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claim 11 recites the limitation a “method for updating the terminal serial number (IMEI) in a chip set according to claim 1”, and it is unclear how much patentable weight the chip set from parent claim 1 is to be proffered.  In particular, a proper dependent claim requires the limitations of the claims upon which it depends (MPEP § 608.01(n)(III)); however, the preamble drafts the importation of the chip set as a mere intended usage for which the recited method actions may be performed upon.  It’s thus unclear whether the method necessarily requires the chipset recited in parent claim 1.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claims 11-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, the last limitation of Claim 11 is not preceded by a conjunction, and it is thus unclear whether the recited acts are to be interpreted in the conjunctive (‘and’) or disjunctive (‘or’) form.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claims 10 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claim 10 recites the limitation “integrated subscriber identity module (iUICC)”, and it is unclear how much patentable weight to give the limitation.  In particular, iUICC is an acronym for an integrated version of a very specific module – the universal integrated circuit card as defined by ETSI TR 102 216, whereas an “integrated subscriber identity module” encompasses a wide variety of modules that doesn’t necessarily include SIM cards.  Because UICC is a very specific card in parenthesis following the broader, generic module, it’s unclear how narrowly the claim limitation should be interpreted and how much patentable weight iUICC should be afforded.  Claim 13 is rejected under a similar rationale.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rager.

With respect to independent claim 1, Rager discloses a chip set for a terminal, the chip set comprising:
at least one secure processor into which a one-time programmable memory is integrated {paras. 0021 & 0027: “processor in a wireless device has a hardware block known as the security controller” wherein the secure wireless device further comprises a “one-time programmable” register}.
a baseband processor {para. 0037: “wireless device 110 comprises a transceiver 211”}.
wherein at least one terminal serial number (IMEI) of the terminal is stored in the chip set {para. 0027: “the IMEI is programmed” in the wireless device}.
wherein the secure processor and the baseband processor are configured to establish and to operate a secure channel between the secure processor and the baseband processor such that a message comprising an updated terminal serial numbers (IMEI*) can be accepted by the baseband processor and forwarded to the secure processor via the secure channel {para. 0041: “processor 215 can permit programming of an IMEI value into the OTP component 218 to replace the IMEI code only if the wireless device 110 is in a secure-mode state. As will be described below, the wireless device 110 enters the secure-mode state if trust can be established between the wireless device 110 and the programming station 120 via the secure server 130”}.
wherein in the one-time programmable memory information is stored that secures the at least one terminal serial number (IMEI) against tampering {para. 0027: “Once the IMEI is programmed it can not be changed since it is ‘one-time programmable.’ Therefore, after that point if a hacker attempts to erase the Flash memory and place the wireless device in its ‘initial manufacture’ state, the state of the IMEI can not be changed”}.

With respect to dependent claim 2, Rager discloses wherein an access to the information that secures the terminal serial number (IMEI) stored in the one-time programmable memory or/and to the terminal serial number (IMEI) is possible exclusively by the secure processor {para. 0041: “processor 215 can permit programming of an IMEI value into the OTP component 218 to replace the IMEI code only if the wireless device 110 is in a secure-mode state”}.

With respect to dependent claim 3, Rager discloses comprising an application processor and/or one or several further processors {para. 0037: “decryption engine 216”}, and wherein an access to the information that secures the terminal serial number (IMEI) stored in the one-time programmable memory or/and to the terminal serial number (IMEI) is not possible by the baseband processor, the application processor, or the one or several further processors {para. 0041 & Fig. 2: “processor 215 can permit programming of an IMEI value into the OTP component 218 to replace the IMEI code only if the wireless device 110 is in a secure-mode state”; only “processor 215 can permit programming of an IMEI value”; no other element besides “processor 215” has a pathway to the memory, as shown in Figure 2}.

With respect to dependent claim 4, Rager discloses wherein the baseband processor is configured for a radio connection between the chip set and a server outside the chip set {para. 0041: “processor 215 can permit programming of an IMEI value into the OTP component 218 to replace the IMEI code only if the wireless device 110 is in a secure-mode state. As will be described below, the wireless device 110 enters the secure-mode state if trust can be established between the wireless device 110 and the programming station 120 via the secure server 130”}.

With respect to dependent claim 5, Rager discloses wherein in the chip set at least two, or more, terminal serial numbers (IMEI, IMEI', IMEI'', ...) of the terminal are stored at the same time, wherein at least two, or more, terminal serial numbers (IMEI, IMEI', IMEI'', ...) are assigned to at least two different components of the chip set {paras. 0041-0042: “an IMEI value into the OTP component 218” and an “International Mobile Subscriber Identifier (IMSI) is a value on the SIM card”}.

With respect to dependent claim 6, Rager discloses wherein the information stored in the one-time programmable memory comprises the terminal serial number (IMEI) or consists of the terminal serial number (IMEI) {para. 0027: “Once the IMEI is programmed it can not be changed since it is ‘one-time programmable.’”}.

With respect to dependent claim 16, Rager discloses a mobile-communication capable terminal comprising a chip set according to claim 1 {para. 0034: “wireless device 110 … comprises a mobile telephone which can also be called a mobile station (MS), mobile equipment (ME) or user equipment (UE)”}.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rager.

With respect to dependent claim 7, Rager renders obvious wherein the information stored in the one-time programmable memory comprises a key which is arranged:
as an encryption key for encrypting the terminal serial number (IMEI), or as a security key, from which an encryption key for encrypting the terminal serial number (IMEI) can be derived {para. 0071: “the IMEI is stored encrypted via a unique hardware encryption key of the wireless device 110”}.
wherein the chip set further comprises an encryption device which is configured to encrypt the terminal serial number (IMEI) with the encryption key to form an encrypted terminal serial number (enc(IMEI)) and to store the encrypted terminal serial number (enc(IMEI)) in the chip set {paras. 0045 & 0071: “the IMEI is stored encrypted via a unique hardware encryption key of the wireless device 110”; the Examiner notes that Rager discloses that the IMEI is stored “encrypted via a unique hardware encryption key of the wireless device 110”, but does not explicitly disclose that the encryption is performed by the “wireless device 110”.  Further, installation of a new IMEI can only originate from “secure server 130” which is the only device indicated as having “an encryption engine (not shown)”.  Thus, it is unclear whether the encryption of the IMEI is performed by “wireless device 110” or “secure server 130”.  However, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rager before him or her, to modify/develop the Rager’s system to perform the encryption in the terminal, as it’s merely a rearrangement of where the encryption occurs; See MPEP § 2144.04(VI)(C).  The suggestion and/or motivation for doing so would have been because if it’s encrypted by “a unique hardware encryption key of the wireless device 110”, it would increase security if the wireless device was the only device with the encryption key (and hence the device performing the encryption)}.

With respect to dependent claim 8, Rager discloses:
wherein a non-volatile memory is coupled or can be coupled to the secure processor {para. 0037 & Fig. 2: “wireless device 110 comprises a transceiver 211, a memory 213, a processor 215”; the memory and processor are coupled as illustrated in Figure 2}.
wherein the encryption device is configured to store the encrypted terminal serial number (enc(IMEI)) into the non-volatile memory {para. 0071: “the IMEI is stored encrypted via a unique hardware encryption key of the wireless device 110”}.

With respect to dependent claim 9, Rager discloses wherein the non-volatile memory is arranged either as an external memory of the chip set disposed outside the secure processor and is coupled or can be coupled to the secure processor via a system bus of the chip set or, alternatively, is arranged as an internal memory disposed within the secure processor and integrated on the chip level on the chip of the secure processor {para. 0037 & Fig. 2: “wireless device 110 comprises a transceiver 211, a memory 213, a processor 215”; the memory and processor are coupled as illustrated in Figure 2}.

With respect to dependent claim 10, Rager renders obvious wherein the chip set contains an integrated subscriber identity module (iUICC) in which a subscription profile is stored, or which is configured to store a subscription profile {paras. 0041-0042: an “International Mobile Subscriber Identifier (IMSI) is a value on the SIM card”; although Rager does not disclose that the SIM card is integrated into the mobile device chipset, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rager before him or her, to modify/develop the Rager’s system to integrate the SIM card, as it’s merely making the SIM card integral to the chipset; See MPEP § 2144.04(V)(B).  The suggestion and/or motivation for doing so would have been because integration reduces the number of actions required for a consumer to provision the phone}.

With respect to dependent claim 11, Rager renders obvious a method for updating the terminal serial number (IMEI) in a chip set according to claim 1, comprising the steps of:
in the chip set, receiving an updated terminal serial number (IMEI*) which is provided for replacing the terminal serial number (IMEI) stored in the chip set, and supplying the updated terminal serial number (IMEI*) to the secure processor {para. 0004, 0041-0042, & 0063: “programming station 120 is permitted to program an IMEI value to replace the IMEI code”}.
in the secure processor, in response to the receiving from step a), obtaining an encryption key for encrypting the terminal serial number (IMEI) by:
either reading out the encryption key from the one-time programmable memory, or reading out the security key from the one-time programmable memory and subsequently deriving the encryption key from the security key {paras. 0045 & 0071: “the IMEI is stored encrypted via a unique hardware encryption key of the wireless device 110”; the Examiner notes that Rager discloses that the IMEI is stored “encrypted via a unique hardware encryption key of the wireless device 110”, but does not explicitly disclose that the encryption is performed by the “wireless device 110”.  Further, installation of a new IMEI can only originate from “secure server 130” which is the only device indicated as having “an encryption engine (not shown)”.  Thus, it is unclear whether the encryption of the IMEI is performed by “wireless device 110” or “secure server 130”.  However, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rager before him or her, to modify/develop the Rager’s system to perform the encryption in the terminal, as it’s merely a rearrangement of where the encryption occurs; See MPEP § 2144.04(VI)(C).  The suggestion and/or motivation for doing so would have been because if it’s encrypted by “a unique hardware encryption key of the wireless device 110”, it would increase security if the wireless device was the only device with the encryption key (and hence the device performing the encryption)}.
encrypting the updated terminal serial number (IMEI*) with the encryption key to form an encrypted updated terminal serial number (enc(IMEI*)) {para. 0071: “the IMEI is stored encrypted via a unique hardware encryption key of the wireless device 110”}.
storing the encrypted updated terminal serial number (enc(IMEI*)) in the nonvolatile memory {para. 0071: “the IMEI is stored encrypted via a unique hardware encryption key of the wireless device 110”}.

With respect to dependent claim 12, Rager discloses before step a), the step of sending the updated terminal serial number (IMEI*) from a server to the chip set {para. 0063: “programming station 120 is permitted to program an IMEI value to replace the IMEI code”}.

With respect to dependent claim 14, Rager discloses rendering the stored terminal serial number (IMEI) unusable by deleting the stored encrypted terminal serial number (enc(IMEI)), overwriting the encrypted terminal serial number (enc(IMEI)) with the updated encrypted terminal serial number (enc(IMEI*)) or rendering unusable otherwise {para. 0041 & 0071: “processor 215 can permit programming of an IMEI value into the OTP component 218 to replace the IMEI code”, wherein “the IMEI is stored encrypted”}.


Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Rager in view of Rodriguez et al. (US Pre-Grant Publication No. 20050034116-A1, hereinafter “Rodriguez”).

With respect to dependent claim 13, although Rager discloses wherein the chip set contains an integrated subscriber identity module (iUICC) in which at least one subscription profile is stored or implemented, or which is configured to store or implementing a subscription profile {paras. 0041-0042: an “International Mobile Subscriber Identifier (IMSI) is a value on the SIM card”}, Rager does not explicitly disclose that the IMEI code is updated as part of the OS; however, Rodriguez discloses wherein the sending of the updated terminal serial number (IMEI*) is effected as a part of a transmission of a subscription profile or of an operating system to the chip set, or as a part of a subscription update or an operating system update for a subscription profile {para. 0028: “installation of the programming application software on the computer may also include updating certain registry files in the computer operating system with information, such as the date and time of the software installation, the production site code, a software serial number”}.
Rager and Rodriguez are analogous art because they are from the same field of endeavor or problem-solving area of updating serial numbers.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rager and Rodriguez before him or her, to modify/develop the replacement of the IMEI code of Rager’s system to utilize updating the code as part of an OS update.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, i.e. updating the code at any desired time, such as with an OS update.  Therefore, it would have been obvious to combine the replacement of the IMEI code in Rager’s system with updating the code as part of an OS update to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

With respect to dependent claim 15, Rager and Rodriguez disclose upon receiving an updated terminal serial number (IMEI*): authentication of the server vis-à-vis the chip set by means of one or several authentication keys or keys deposited in the one-time programmable memory {Rager, para. 0051: “wireless device 110 uses its public key variable, which is hard-coded in the memory 213 of wireless device 110, to validate the encrypted result it receives from the programming station 120 (which came from the secure server 130)”} or/and verification of a counter information item received together with the updated terminal serial number (IMEI*) with respect to a reference counter information item stored in the one-time programmable memory, in order to cause the storing of the updated terminal serial number (IMEI*) to be permitted only at most, if a number of updates of the terminal serial number (IMEI) determined by the reference counter information has not yet been exceeded {Rodriguez, para. 0028: there are “limits on the number of software installations that can be performed on that particular computer”; the Examiner notes that as the software install includes the “software serial number”, it places an effective limit on the changing of the serial number via software (re-)installs.  Further, the Examiner submits that it would obvious to place the limit specifically on the “software serial number”, as frequent changes are a sign of avoiding digital rights management (i.e. piracy)}.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Bechtel whose telephone number is (571)270-5436. The examiner can normally be reached Monday - Friday, 09:00 - 17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/Primary Examiner, Art Unit 2491